                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DERRICK LUCKEY, et al.,                             Case No. 18-cv-06071-HSG
                                   8                     Plaintiffs,                         ORDER EXTENDING STAY
                                   9              v.                                         Re: Dkt. No. 31
                                  10     UNITED STATES DEPARTMENT OF
                                         THE NAVY, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties filed a proposed order on December 3, 2019, proposing to extend the stay in

                                  14   this action. Dkt. No. 31. The Court agrees that judicial economy weighs in favor of continuing to

                                  15   stay the case, and thus STAYS the case for an additional 90 days, or until passage or rejection of

                                  16   the NDAA 2020, whichever is earlier. If passage or rejection does not occur within ninety (90)

                                  17   days, the parties are directed to submit a joint status report within seven (7) days, updating the

                                  18   Court on the status of the legislation.

                                  19

                                  20          IT IS SO ORDERED.

                                  21   Dated: 12/5/2019

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
